Exhibit 10.1

UNIT PURCHASE AGREEMENT

by and among

MARKWEST ENERGY PARTNERS, L.P.,

MARKWEST ENERGY GP, L.L.C.

AND

THE PURCHASERS PARTY HERETO


--------------------------------------------------------------------------------


UNIT PURCHASE AGREEMENT

UNIT PURCHASE AGREEMENT, dated as of April 9, 2007 (this “Agreement”), by and
among MARKWEST ENERGY PARTNERS, L.P. (“MarkWest”), MARKWEST ENERGY GP, L.L.C.
(“MarkWest GP”) (solely for purposes of Section 6.12) and each of the purchasers
set forth on Schedule 2.02 hereof (each a “Purchaser” and collectively, the
“Purchasers”).

In consideration of the mutual covenants and agreements set forth herein and for
good and valuable consideration, the receipt of which is hereby acknowledged,
the parties hereby agree as follows:

ARTICLE I
DEFINITIONS

Section 1.01           Definitions.  As used in this Agreement, and unless the
context requires a different meaning, the following terms have the meanings
indicated:

“Action” against a Person means any lawsuit, action, proceeding, investigation
or complaint before any Governmental Authority, mediator or arbitrator.

“Affiliate” means, with respect to a specified Person, any other Person,
directly or indirectly controlling, controlled by or under direct or indirect
common control with such specified Person.  For purposes of this definition,
“control” (including, with correlative meanings, “controlling,” “controlled by,”
and “under common control with”) means the power to direct or cause the
direction of the management and policies of such Person, directly or indirectly,
whether through the ownership of voting securities, by contract or otherwise.

“Agreement” has the meaning set forth in the introductory paragraph.

“Basic Documents” means, collectively, this Agreement, the Registration Rights
Agreement, and any and all other agreements or instruments executed and
delivered to the Purchasers by MarkWest or any Subsidiary of MarkWest hereunder
or thereunder.

“Business Day” means any day other than a Saturday, Sunday, or a legal holiday
for commercial banks in New York, New York.

“Closing” shall have the meaning specified in Section 2.02.

“Closing Date” shall have the meaning specified in Section 2.02.

“Commission” means the United States Securities and Exchange Commission.

“Common Units” means the common units of MarkWest.

“Confidential Information” means all oral or written information, documents,
records and data that MarkWest or its Representatives furnishes or otherwise
discloses to a Purchaser or any of its Representatives, together with all
copies, extracts, analyses, compilations, studies, memoranda, notes or other
documents, records or data (in whatever form maintained, whether


--------------------------------------------------------------------------------


documentary, computer or other electronic storage or otherwise) prepared by any
Person that contain or otherwise reflect or are generated from such information,
documents, records, or data.  The term “Confidential Information” does not
include any information that (a) at the time of disclosure or thereafter is
generally available to the public (other than as a result of a disclosure by
such Purchaser or its Representatives), (b) is developed by such Purchaser or
any of its Representatives, independent of, and without reliance in whole or in
part on, any Confidential Information or any knowledge of Confidential
Information, (c) becomes available to such Purchaser or its Representatives on a
non-confidential basis from a source other than MarkWest or its Representatives
who, insofar as is known to the recipient after reasonable inquiry, is not
prohibited from transmitting the information to the recipient by a contractual,
legal, fiduciary or other obligation to MarkWest or (d) was available to such
Purchaser or its Representatives on a non-confidential basis prior to its
disclosure to such Purchaser or its Representatives by MarkWest or its
Representatives.

“Exchange Act” means the Securities Exchange Act of 1934, as amended from time
to time, and the rules and regulations of the Commission promulgated thereunder.

“Form 8-A” shall have the meaning set forth in Section 3.02(a).

“GAAP” means generally accepted accounting principles in the United States of
America in effect from time to time.

“Governmental Authority” means, with respect to a particular Person, the
country, state, county, city and political subdivisions in which such Person or
such Person’s Property is located or which exercises valid jurisdiction over any
such Person or such Person’s Property, and any court, agency, department,
commission, board, bureau or instrumentality of any of them and any monetary
authority which exercises valid jurisdiction over any such Person or such
Person’s Property.  Unless otherwise specified, all references to Governmental
Authority herein with respect to MarkWest means a Governmental Authority having
jurisdiction over MarkWest, its Subsidiaries or any of their respective
Properties.

“Hydrocarbon Transaction” shall have the meaning specified in Section 4.03.

“Indemnified Party” shall have the meaning specified in Section 6.02(c).

“Indemnifying Party” shall have the meaning specified in Section 6.02(c).

“Knowledge” means the actual knowledge of the individuals listed on
Schedule 1.01 hereto after reasonable inquiry.

“Law” means any federal, state, local or foreign order, writ, injunction,
judgment, settlement, award, decree, statute, law, rule or regulation.

“Lien” means any lien, encumbrance, security interest, charge or other interest
in Property securing an obligation owed to, or a claim by, a Person other than
the owner of the Property, whether such interest is based on the common law,
statute or contract, and whether such obligation or claim is fixed or
contingent, and including but not limited to the lien or security interest
arising from a mortgage, encumbrance, pledge, security agreement, conditional

2


--------------------------------------------------------------------------------


sale or trust receipt or a lease, consignment or bailment for security purposes.
For the purpose of this Agreement, a Person shall be deemed to be the owner of
any Property which it has acquired or holds subject to a conditional sale
agreement, or leases under a financing lease or other arrangement pursuant to
which title to the Property has been retained by or vested in some other Person
in a transaction intended to create a financing.

“MarkWest” has the meaning set forth in the introductory paragraph.

“MarkWest Financial Statements” means the financial statement or statements
described or referred to in Section 3.03.

“MarkWest GP” has the meaning set forth in the introductory paragraph.

“MarkWest Material Adverse Effect” means any material and adverse effect on (a)
the assets, liabilities, financial condition, business, operations or affairs of
MarkWest and its Subsidiaries taken as a whole measured against those assets,
liabilities, financial condition, business, operations or affairs reflected in
the MarkWest SEC Documents filed with the Commission prior to the date hereof or
from the facts represented or warranted in any Basic Document, or (b) the
ability of MarkWest to fulfill any of its obligations under or consummate any of
the transactions contemplated by the Basic Documents.

“MarkWest Related Parties” shall have the meaning specified in Section 6.02(b).

“MarkWest SEC Documents” shall have the meaning specified in Section 3.03.

“Partnership Agreement” means the Second Amended and Restated Agreement of
Limited Partnership of MarkWest, dated as of February 28, 2007.

“Partnership Securities” means any class or series of equity interest in
MarkWest (but excluding any options, rights, warrants and appreciation rights
relating to an equity interest in MarkWest), including without limitation Common
Units, Subordinated Units and Incentive Distribution Rights (as defined in the
Partnership Agreement).

“Permits” means, with respect to MarkWest or any of its Subsidiaries, any
licenses, permits, variances, consents, authorizations, waivers, grants,
franchises, concessions, exemptions, orders, registrations and approvals of
Governmental Authorities or other Persons necessary for the ownership, leasing,
operation, occupancy and use of its Properties and the conduct of its businesses
as currently conducted.

“Person” means any individual, corporation, company, voluntary association,
partnership, joint venture, trust, limited liability company, unincorporated
organization or government or any agency, instrumentality or political
subdivision thereof, or any other form of entity.

“Property” means any interest in any kind of property or asset, whether real,
personal or mixed, or tangible or intangible.

3


--------------------------------------------------------------------------------


“Purchase Price” means, with respect to a particular Purchaser, the monetary
purchase amount set forth opposite such Purchaser’s name under the column
entitled “Total Purchase Price” on Schedule 2.02 hereto.

“Purchased Units” means, with respect to a particular Purchaser, the number of
Common Units set forth opposite such Purchaser’s name under the column entitled
“Units Purchased” set forth on Schedule 2.02 hereto.

“Purchaser” and “Purchasers” each has the meaning set forth in the introductory
paragraph.

“Purchaser Material Adverse Effect” means, with respect to a particular
Purchaser, any material and adverse effect on (a) the assets, liabilities,
financial condition, business, operations or affairs of such Purchaser, (b) the
ability of such Purchaser to carry out its business as of the date hereof or to
meet its obligations under the Basic Documents on a timely basis or (c) the
ability of such Purchaser to consummate the transactions under any Basic
Document.

“Purchaser Related Parties” shall have the meaning specified in Section 6.02(a).

“Registration Rights Agreement” means the Registration Rights Agreement, to be
entered into at the Closing, among MarkWest and the Purchasers in the form
attached hereto as Exhibit A.

“Representatives” of any Person means the officers, directors, employees,
agents, counsel, investment bankers and other representatives of such Person.

“Securities Act” means the Securities Act of 1933, as amended from time to time,
and the rules and regulations of the Commission promulgated thereunder.

“Subordinated Units” means the subordinated units of MarkWest.

“Subsidiary” means, as to any Person, any corporation or other entity of which:
(i) such Person or a Subsidiary of such Person is a general partner or manager;
or (ii) at least a majority of the outstanding equity interest having by the
terms thereof ordinary voting power to elect a majority of the board of
directors or similar governing body of such corporation or other entity
(irrespective of whether or not at the time any equity interest of any other
class or classes of such corporation or other entity shall have or might have
voting power by reason of the happening of any contingency) is at the time
directly or indirectly owned or controlled by such Person or one or more of its
Subsidiaries.

“Tax” means any tax, charge, fee, levy, penalty or other assessment imposed by
any U.S. federal, state, local or foreign taxing authority, including any
excise, property, income, sales, transfer, franchise, payroll, withholding,
social security or other tax, including any interest, penalties or additions
attributable thereto.

“Tax Return” means any return, report, information return, declaration, claim
for refund or other document (including any related or supporting information)
supplied or required to be

4


--------------------------------------------------------------------------------


supplied to any authority with respect to Taxes and including any supplement or
amendment thereof.

“Unit Price” shall have the meaning set forth in Section 2.04.

Section 1.02           Accounting Procedures and Interpretation.  Unless
otherwise specified herein, all accounting terms used herein shall be
interpreted, all determinations with respect to accounting matters hereunder
shall be made, and all MarkWest Financial Statements and certificates and
reports as to financial matters required to be furnished to the Purchasers
hereunder shall be prepared, in accordance with GAAP applied on a consistent
basis during the periods involved (except, in the case of unaudited statements,
as permitted by Form 10-Q promulgated by the Commission) and in compliance as to
form in all material respects with applicable accounting requirements and with
the published rules and regulations of the Commission with respect thereto.

ARTICLE II
AGREEMENT TO SELL AND PURCHASE

Section 2.01           Sale and Purchase.  Subject to the terms and conditions
hereof, at the Closing (as defined in Section 2.02) MarkWest hereby agrees to
issue and sell to each Purchaser, and each Purchaser hereby agrees to purchase
from MarkWest, such Purchaser’s Purchased Units, and each Purchaser agrees to
pay MarkWest such Purchaser’s Purchase Price. The obligation of each Purchaser
hereunder is several and not joint and is independent of the obligation of each
other Purchaser, and the failure of, or MarkWest’s waiver of, performance by any
Purchaser does not excuse performance by any other Purchaser or MarkWest.

Section 2.02           Closing.  Subject to the terms and conditions hereof, the
consummation of the purchase and sale of the Purchased Units hereunder (the
“Closing”) shall take place on April 9, 2007 (such date, the “Closing Date”) at
the offices of Vinson & Elkins, L.L.P., 1001 Fannin Street, Suite 2500, Houston,
Texas 77002.  Each of the items to be delivered, as set forth in Section 2.03,
shall be delivered by the responsible party on the Closing Date.

Section 2.03           Deliveries.

(a)           At the Closing, subject to the terms and conditions hereof,
MarkWest will deliver, or cause to be delivered, to each Purchaser:

(i)                    The Purchased Units to be purchased by such Purchaser by
delivery of certificates evidencing such Purchased Units at the Closing meeting
the requirements of the Partnership Agreement, all free and clear of any Liens,
encumbrances or interests of any other Person;

(ii)                   A certificate of the Secretary of State of the State of
Delaware, dated as of a recent date, that each of MarkWest, MarkWest GP and
MarkWest Energy Operating Company, L.L.C. is in good standing;

5


--------------------------------------------------------------------------------


(iii)                  An opinion addressed to the Purchasers from Vinson &
Elkins L.L.P., dated as of the Closing Date, in the form and substance attached
hereto as Exhibit C;

(iv)                  The Registration Rights Agreement, which shall have been
duly executed by MarkWest.

(b)           At the Closing, subject to the terms and conditions hereof, each
Purchaser will deliver, or cause to be delivered to MarkWest.

(i)                    The Registration Rights Agreement, which shall have been
duly executed by each such Purchaser; and

(ii)                   Such Purchaser’s Purchase Price by wire transfer of
immediately available funds to an account designated by MarkWest in writing
prior to the Closing.

Section 2.04           Consideration.  The amount per Common Units each
Purchaser will pay to MarkWest to purchase the Common Units comprising the
Purchased Units shall be $32.98 per Common Unit. (the “Unit Price”).

Section 2.05           Independent Nature of Purchasers’ Obligations and
Rights.  The obligations of each Purchaser under any Basic Document are several
and not joint with the obligations of any other Purchaser, and no Purchaser
shall be responsible in any way for the performance of the obligations of any
other Purchaser under any Basic Document.  Nothing contained herein or in any
Basic Document, and no action taken by any Purchaser pursuant thereto, shall be
deemed to constitute the Purchasers as a partnership, an association, a joint
venture or any other kind of entity, or create a presumption that the Purchasers
are in any way acting in concert or as a group with respect to such obligations
or the transactions contemplated by the Basic Document.  Each Purchaser shall be
entitled to independently protect and enforce its rights, including without
limitation, the rights arising out of this Agreement or out of the other Basic
Documents, and it shall not be necessary for any other Purchaser to be joined as
an additional party in any proceeding for such purpose.  Each Purchaser has been
represented by its own separate legal counsel in their review and negotiation of
the Basic Documents.   MarkWest has elected to provide all Purchasers with the
same material terms and Basic Documents for the convenience of MarkWest and not
because it was required or requested to do so by the Purchasers.

Section 2.06           Lock-up.

(a)           MarkWest agrees that from and after Closing it will not sell, nor
will it permit any of its Affiliates to offer, sell, contract to sell, pledge,
or otherwise dispose of, or enter into any transaction which is designed to, or
might reasonably be expected to, result in the disposition of any Common Units
prior to the date which is 90 days from the Closing Date.

(b)           Each Purchaser agrees that from and after Closing it will not
offer, sell, contract to sell, pledge, or otherwise dispose of, or enter into
any transaction which is

6


--------------------------------------------------------------------------------


designed to, or might reasonably be expected to, result in the disposition of
any of the Purchased Units prior to the date which is 90 days from the Closing
Date; provided, however, that any Purchaser may enter into a cash settled
derivative, total return swap or similar transaction with respect to the
Purchased Units purchased by it.

ARTICLE III
REPRESENTATIONS AND WARRANTIES RELATED TO MARKWEST

MarkWest represents and warrants to each Purchaser as follows:

Section 3.01           Corporate Existence.  MarkWest: (a) is a limited
partnership duly organized, legally existing and in good standing under the laws
of the State of Delaware; and (b) has all requisite power and authority, and has
all governmental licenses, authorizations, consents and approvals necessary, to
own, lease, use and operate its Properties and carry on its business as its
business is now being conducted, except where the failure to obtain such
licenses, authorizations, consents and approvals would not be reasonably likely
to have a MarkWest Material Adverse Effect.  Each of MarkWest’s Subsidiaries
that is a corporation is a corporation duly incorporated, validly existing and
in good standing under the laws of the State or other jurisdiction of its
incorporation and has all requisite power and authority, and has all
governmental licenses, authorizations, consents and approvals necessary, to own,
lease, use or operate its respective Properties and carry on its business as now
being conducted, except where the failure to obtain such licenses,
authorizations, consents and approvals would not be reasonably likely to have a
MarkWest Material Adverse Effect.  Each Subsidiary of MarkWest that is not a
corporation has been duly formed, is validly existing and in good standing under
the laws of the State or other jurisdiction of its formation and has all
requisite power and authority, and has all governmental licenses,
authorizations, consents and approvals necessary, to own, lease, use or operate
its respective Properties and carry on its business as now being conducted,
except where the failure to obtain such licenses, authorizations, consents and
approvals would not be reasonably likely to have a MarkWest Material Adverse
Effect.  None of MarkWest or any of its Subsidiaries are in default in the
performance, observance or fulfillment of any provision of, in the case of
MarkWest, the Partnership Agreement or its Certificate of Limited Partnership
or, in the case of any Subsidiary of MarkWest, its respective certificate of
incorporation, bylaws or other similar organizational documents.  Each of
MarkWest and its Subsidiaries is duly qualified or licensed and in good standing
as a foreign corporation or other entity, and is authorized to do business, in
each jurisdiction in which the ownership or leasing of its respective Properties
or the character of its respective operations makes such qualification
necessary, except where the failure to obtain such qualification, license,
authorization or good standing would not be reasonably likely to have a MarkWest
Material Adverse Effect.

Section 3.02           Capitalization and Valid Issuance of Purchased Units.

(a)           As of the date hereof, the issued and outstanding limited partner
interests of MarkWest consist of 31,206,514 Common Units and 1,200,000
Subordinated Units.  The only issued and outstanding general partner interests
of MarkWest are the interests of the General Partner described and as defined in
the Partnership Agreement.  All

7


--------------------------------------------------------------------------------


outstanding Common Units and Subordinated Units and the limited partner
interests represented thereby have been duly authorized and validly issued in
accordance with the Partnership Agreement and are fully paid (to the extent
required under the Partnership Agreement) and nonassessable (except as such
nonassessability may be affected by matters described under the caption “The
Partnership Agreement-Limited Liability” in MarkWest’s registration statement on
Form S-1 (No. 333-81780) which is incorporated by reference into the
Partnership’s Registration Statement on Form 8-A (File No. 001-31239) (the “Form
8-A”)).

(b)           Other than MarkWest’s Long-Term Incentive Plan and MarkWest’s
other equity compensation plans, as described in MarkWest’s Annual Report on
Form 10-K for the period ended December 31, 2006, MarkWest has no equity
compensation plans that contemplate the issuance of Common Units (or securities
convertible into or exchangeable for Common Units).  No indebtedness having the
right to vote (or convertible into or exchangeable for securities having the
right to vote) on any matters on which MarkWest unitholders may vote is issued
or outstanding.  Except as set forth in the first sentence of this Section
3.02(b) or as are contained in the Partnership Agreement, there are no
outstanding or authorized (i) options, warrants, preemptive rights,
subscriptions, calls, or other rights, convertible securities, agreements,
claims or commitments of any character obligating MarkWest or any of its
Subsidiaries to issue, transfer or sell any partnership interests or other
equity interest in, MarkWest or any of its Subsidiaries or securities
convertible into or exchangeable for such partnership interests or equity
interests, (ii) obligations of MarkWest or any of its Subsidiaries to
repurchase, redeem or otherwise acquire any partnership interests or equity
interests of MarkWest or any of its Subsidiaries or any such securities or
agreements listed in clause (i) of this sentence or (iii) voting trusts or
similar agreements to which MarkWest or any of its Subsidiaries is a party with
respect to the voting of the equity interests of MarkWest or any of its
Subsidiaries.  At the Closing, except as described in this Section 3.02(b),
there will not be any outstanding subscriptions, options, warrants, calls,
preemptive rights, subscriptions, or other rights, convertible or exchangeable
securities, agreements, claims or commitments of any character by which MarkWest
or any of its Subsidiaries will be bound calling for the purchase or issuance of
any partnership interests of MarkWest or any equity interest of any of its
Subsidiaries or securities convertible into or exchangeable for such partnership
or equity interests or any other such securities or agreements.  Neither the
offering or sale of the Purchased Units nor registration of the Purchased Units
pursuant to the Registration Rights Agreement gives rise to any rights for or
relating to the registration of any Common Units or other securities of
MarkWest.

(c)           (i) All of the issued and outstanding equity interests of each of
MarkWest’s Subsidiaries are owned, directly or indirectly, by MarkWest free and
clear of any Liens (except for such restrictions as may exist under applicable
Law and except for such Liens as may be imposed under MarkWest’s or MarkWest’s
Subsidiaries’ credit facilities), and all such ownership interests have been
duly authorized, validly issued and are fully paid (to the extent required in
the organizational documents of MarkWest’s Subsidiaries, as applicable) and
non-assessable (except as nonassessability may be affected by Section 6.07 of
the Texas Revised Uniform Limited Partnership Act,  Section 18-607 of the
Delaware Limited Liability Company Act, Section 17-607 of the

8


--------------------------------------------------------------------------------


Delaware Revised Uniform Limited Partnership Act, Section 450.4307 of the
Michigan Limited Liability Company Act, Section 2030 of the Oklahoma Limited
Liability Company Act or the organizational documents of MarkWest’s
Subsidiaries, as applicable) and free of preemptive rights, with no personal
liability attaching to the ownership thereof, and (ii) as of the date hereof,
neither MarkWest nor any of its Subsidiaries owns any shares of capital stock or
other securities of, or interest in, any other Person, or is obligated to make
any capital contribution to or other investment in any other Person.  The
material Subsidiaries of MarkWest are set forth on Schedule 3.02 hereto.

(d)           The Common Units being purchased by the Purchasers hereunder and
the limited partner interests represented thereby, are duly authorized by the
Partnership Agreement and, when issued and delivered to the Purchasers against
payment therefor in accordance with the terms of this Agreement, will be validly
issued, fully paid (to the extent required by the Partnership Agreement) and
nonassessable (except as such nonassessability may be affected by matters
described under the caption “The Partnership Agreement—Limited Liability” in
MarkWest’s registration statement on Form S-1 (No. 333-81780) which is
incorporated by reference into the Form 8-A) and will be free of any and all
Liens and restrictions on transfer, other than restrictions on transfer under
the Partnership Agreement and under applicable state and federal securities laws
and other than such Liens as are created by the Purchaser.

(e)           The Common Units are listed on the American Stock Exchange.

(f)            Correct and complete copies of the Partnership Agreement and
MarkWest’s certificate of limited partnership are attached hereto as Exhibit B.

Section 3.03           MarkWest SEC Documents.  MarkWest has filed with the
Commission all forms, registration statements, reports, schedules and statements
required to be filed by it under the Exchange Act or the Securities Act (all
such documents, collectively “MarkWest SEC Documents”) and since October 11,
2005, all such reports and statements have been timely filed.  The MarkWest SEC
Documents, including, without limitation, any audited or unaudited financial
statements and any notes thereto or schedules included therein (the “MarkWest
Financial Statements”), at the time filed (in the case of registration
statements, solely on the dates of effectiveness) (except to the extent
corrected by a subsequently filed MarkWest SEC Document filed prior to the date
hereof) (a) did not contain any untrue statement of a material fact or omit to
state a material fact required to be stated therein or necessary in order to
make the statements therein, in light of the circumstances under which they were
made, not misleading, (b) complied in all material respects with the applicable
requirements of the Exchange Act and the Securities Act, as the case may be, (c)
complied as to form in all material respects with applicable accounting
requirements and with the published rules and regulations of the Commission with
respect thereto, (d) were prepared in accordance with GAAP applied on a
consistent basis during the periods involved (except as may be indicated in the
notes thereto or, in the case of unaudited statements, as permitted by Form 10-Q
of the Commission), and (e) fairly present (subject in the case of unaudited
statements to normal, recurring and year-end audit adjustments) in all material
respects the consolidated financial position and status of the business of
MarkWest as of the dates thereof and the consolidated results of its operations
and cash flows

9


--------------------------------------------------------------------------------


for the periods then ended.  PricewaterhouseCoopers LLP, MarkWest’s former
public accounting firm, is an independent public accounting firm with respect to
MarkWest and did not resign and was not dismissed as independent public
accountants of MarkWest as a result of or in connection with any disagreement
with MarkWest on a matter of accounting principles or practices, financial
statement disclosure or auditing scope or procedure.  KPMG LLP, MarkWest’s
former public accounting firm, is an independent public accounting firm with
respect to MarkWest and did not resign and was not dismissed as independent
public accountants of MarkWest as a result of or in connection with any
disagreement with MarkWest on a matter of accounting principles or practices,
financial statement disclosure or auditing scope or procedure.  Deloitte &
Touche LLP, MarkWest’s current public accounting firm, is an independent public
accounting firm with respect to MarkWest and has not resigned or been dismissed
as independent public accountants of MarkWest as a result of or in connection
with any disagreement with MarkWest on a matter of accounting principles or
practices, financial statement disclosure or auditing scope or procedure.  To
MarkWest’s Knowledge, the information (considering all information in the
aggregate and excluding all forecasts, projections and forward looking
information), if any, provided by MarkWest to any Purchaser regarding any
potential transaction with MarkWest Hydrocarbon, Inc. was true and correct in
all material respects and did not contain any untrue statement of a material
fact or omit to state a material fact required to be stated therein or necessary
in order to make the statements therein, in light of the circumstances under
which they were made, not misleading.

Section 3.04           No Material Adverse Change.  Except as set forth in or
contemplated by the MarkWest SEC Documents filed with the Commission on or prior
to the date hereof and all matters related to any potential transaction with
MarkWest Hydrocarbon, Inc. which have been discussed with each of the
Purchasers, since December 31, 2006, MarkWest and its Subsidiaries have
conducted their respective businesses in the ordinary course, consistent with
past practice, and there has been no (a) change, event, occurrence, effect,
fact, circumstance or condition that has had or would be reasonably likely to
have a MarkWest Material Adverse Effect, other than those occurring as a result
of general economic or financial conditions or other developments that are not
unique to MarkWest and its Subsidiaries but also affect other Persons who
participate or are engaged in the lines of business of which MarkWest and its
Subsidiaries participate or are engaged, except, in each case, to the extent
such change, event, occurrence, effect, fact, circumstance or condition affects
MarkWest to a significantly greater extent than other similarly situated
companies generally, (b) acquisition or disposition of any material asset by
MarkWest or any of its Subsidiaries or any contract or arrangement therefor,
otherwise than for fair value in the ordinary course of business, or (c)
material change in MarkWest’s accounting principles, practices or methods. 
Except as set forth in or contemplated by the MarkWest SEC Documents filed with
the Commission on or prior to the date hereof and MarkWest has neither issued
Partnership Securities (other than under its Long-Term Incentive Plan and its
other equity compensation plans, each as described in the MarkWest SEC Documents
filed with the Commission on or prior to the date hereof) nor incurred material
indebtedness since December 31, 2006.

Section 3.05           Litigation.  Except as set forth in the MarkWest SEC
Documents filed with the Commission on or prior to the date hereof, there is no
Action pending or, to the knowledge of MarkWest, contemplated or threatened
against or affecting MarkWest, any of its Subsidiaries or any of their
respective officers, directors, properties or assets, which (individually

10


--------------------------------------------------------------------------------


or in the aggregate) (a) questions the validity of any of the Basic Documents or
the right of MarkWest to enter into any of the Basic Documents or to consummate
the transactions contemplated hereby and thereby or (b) would be reasonably
likely to result in a MarkWest Material Adverse Effect.

Section 3.06           No Breach.  The execution, delivery and performance by
MarkWest of the Basic Documents and all other agreements and instruments to be
executed and delivered by MarkWest pursuant hereto or thereto or in connection
with the transactions contemplated by the Basic Documents or any such other
agreements and instruments, and compliance by MarkWest with the terms and
provisions hereof and thereof and the issuance and sale by MarkWest of the
Purchased Units, do not and will not (a) violate any provision of any Law or
Permit having applicability to MarkWest or any of its Subsidiaries or any of
their respective Properties, (b) conflict with or result in a violation of any
provision of the Certificate of Limited Partnership or other organizational
documents of MarkWest, or the Partnership Agreement, or any organizational
documents of any of MarkWest’s Subsidiaries, (c) require any consent, approval
or notice under or result in a violation or breach of or constitute (with or
without due notice or lapse of time or both) a default (or give rise to any
right of termination, cancellation or acceleration) under any contract,
agreement, instrument, obligation, note, bond, mortgage, license, loan or credit
agreement to which MarkWest or any of its Subsidiaries is a party or by which
MarkWest or any of its Subsidiaries or any of their respective Properties may be
bound, or (d) result in or require the creation or imposition of any Lien upon
or with respect to any of the Properties now owned or hereafter acquired by
MarkWest or any of its Subsidiaries; with the exception of the conflicts stated
in clause (b) of this Section 3.06, except where such conflict, violation,
default, breach, termination, cancellation, failure to receive consent or
approval, or acceleration with respect to the foregoing provisions of this
Section 3.06 would not be, individually or in the aggregate, reasonably likely
to have a MarkWest Material Adverse Effect.

Section 3.07           Authority.  MarkWest has all necessary power and
authority to execute, deliver and perform its obligations under the Basic
Documents and the execution, delivery and performance by MarkWest of the Basic
Documents; and the Basic Documents constitute the legal, valid and binding
obligations of MarkWest, enforceable in accordance with their terms, except as
such enforceability may be limited by bankruptcy, insolvency, fraudulent
transfer and similar laws affecting creditors’ rights generally or by general
principles of equity. No approval from the holders of the Common Units is
required in connection with MarkWest’s issuance and sale of the Purchased Units
to the Purchasers.

Section 3.08           Approvals.  Except for the approvals required by the
Commission in connection with MarkWest’s obligations under the Registration
Rights Agreement, no authorization, consent, approval, waiver, license,
qualification or written exemption from, nor any filing, declaration,
qualification or registration with, any Governmental Authority or any other
Person is required in connection with the execution, delivery or performance by
MarkWest of any of the Basic Documents, except those already obtained or where
the failure to receive such authorization, consent, approval, waiver, license,
qualification or written exemption from, or to make such filing, declaration,
qualification or registration would not, individually or in the aggregate, be
reasonably likely to have a MarkWest Material Adverse Effect.

11


--------------------------------------------------------------------------------


Section 3.09           MLP Status.  MarkWest has, for each taxable year
beginning after December 31, 2002, during which MarkWest was in existence, met
the gross income requirements of Section 7704(c)(2) of the Internal Revenue Code
of 1986, as amended.

Section 3.10           Offering.  Assuming the accuracy of the representations
and warranties of the Purchasers contained in this Agreement, the sale and
issuance of the Purchased Units to each of the Purchasers pursuant to this
Agreement is exempt from the registration requirements of the Securities Act,
and neither MarkWest nor any authorized agent acting on its behalf has taken or
will take any action hereafter that would cause the loss of such exemptions.

Section 3.11           Investment Company Status.  MarkWest is not an
“investment company” within the meaning of the Investment Company Act of 1940,
as amended.

Section 3.12           Certain Fees.  Except for the expense reimbursement
contemplated by Section 6.11, no fees or commissions will be payable by MarkWest
to brokers, finders, or investment bankers with respect to the sale of any of
the Purchased Units or the consummation of the transaction contemplated by this
Agreement. 

Section 3.13           No Side Agreements.  There are no other agreements by,
among or between MarkWest or its Affiliates, on the one hand, and any of the
Purchasers or their Affiliates, on the other hand, with respect to the
transactions contemplated hereby nor promises or inducements for future
transactions between or among any of such parties. 

Section 3.14           Material Agreements.  MarkWest has provided the
Purchasers (if requested) with correct and complete copies of all material
agreements (as defined in Item 601(b)(10) of Regulation S-K promulgated by the
Commission), including amendments to or other modifications of pre-existing
material agreements, entered into by MarkWest since December 31, 2006.

Section 3.15           Form S-3 Eligibility and WKSI Status.  MarkWest is
eligible to register the Purchased Units for resale by the Purchasers on a
registration statement on Form S-3 under the Securities Act. MarkWest qualifies
as a “well-known seasoned issuer” under the Exchange Act.

Section 3.16           Taxes.  MarkWest has filed all Tax Returns required to be
filed.  To the knowledge of MarkWest, such Tax Returns are true, correct and
complete in all material respects.  MarkWest has paid in full all Taxes shown to
be due on such tax returns.  MarkWest has not received any written notice of
deficiency or assessment from any taxing authority with respect to liabilities
for material Taxes, which have not been fully paid or finally settled, unless
being contested in good faith through appropriate proceedings and for which
adequate reserves are presented on the MarkWest Financial Statements.

Section 3.17           Confidential Information.  MarkWest has not provided any
Purchaser Confidential Information, including Confidential Information regarding
the Hydrocarbon Transaction, except for the existence of the proposed offering
of Purchased Units, unless requested by such Purchaser.

12


--------------------------------------------------------------------------------


ARTICLE IV
REPRESENTATIONS AND WARRANTIES OF EACH PURCHASER

Each Purchaser, severally and not jointly, represents and warrants to MarkWest
with respect to itself:

Section 4.01           Investment.  The Purchased Units are being acquired for
its own account, not as a nominee or agent, and with no intention of
distributing the Purchased Units or any part thereof, and that such Purchaser
has no present intention of selling or granting any participation in or
otherwise distributing the same in any transaction in violation of the
securities laws of the United States of America or any State, without prejudice,
however, to such Purchaser’s right at all times to sell or otherwise dispose of
all or any part of the Purchased Units under a registration statement under the
Securities Act and applicable state securities laws or under an exemption from
such registration available thereunder (including, without limitation, if
available, Rule 144 promulgated thereunder). If such Purchaser should in the
future decide to dispose of any of the Purchased Units, such Purchaser
understands and agrees (a) that it may do so only (i) in compliance with the
Securities Act and applicable state securities law, as then in effect, or (ii)
in the manner contemplated by any registration statement pursuant to which such
securities are being offered, and (b) that stop-transfer instructions to that
effect will be in effect with respect to such securities.  Notwithstanding the
foregoing, a Purchaser may enter into a derivative transaction or one or more
total return swaps with respect to its Purchased Units with a third party
provided that such transaction is exempt from registration under the Securities
Act.

Section 4.02           Nature of Purchaser.  Such Purchaser represents and
warrants to, and covenants and agrees with, MarkWest that, (a) it is an
“accredited investor” within the meaning of Rule 501 of Regulation D promulgated
by the Commission pursuant to the Securities Act and (b) by reason of its
business and financial experience it has such knowledge, sophistication and
experience in making similar investments and in business and financial matters
generally so as to be capable of evaluating the merits and risks of the
prospective investment in the Purchased Units, is able to bear the economic risk
of such investment and, at the present time, would be able to afford a complete
loss of such investment.

Section 4.03           Receipt of Information; Authorization.  Such Purchaser
acknowledges that it has (a) had access to MarkWest’s periodic filings with the
Commission, including MarkWest’s Annual Report on Form 10-K, as filed with the
Commission on March 7, 2007, for the year ended December 31, 2006, MarkWest’s
Amendment No. 1 to its Annual Report on Form 10-K/A, as filed with the
Commission on March 15, 2007, for the year ended December 31, 2006 and all
Current Reports on Form 8-K filed with the Commission by MarkWest since January
1, 2007, (b) been informed that the Board of Directors of MarkWest has asked its
Conflicts Committee to review and evaluate a possible acquisition of, business
combination with, or other potential restructuring transaction with MarkWest
Hydrocarbon, Inc. (the “Hydrocarbon Transaction”) and understands the potential
risks related to the Hydrocarbon Transaction and the failure to consummate the
Hydrocarbon Transaction, including without limitation, (i) near or long-term
dilution to existing unitholders, (ii) decrease in distributions paid to
unitholders, (iii) negative impact on the trading price of the Common Units, and
(iv) uncertainty as to timing, form and ultimate consummation of the Hydrocarbon
Transaction and (c) been provided a

13


--------------------------------------------------------------------------------


reasonable opportunity to ask questions of and receive answers from
Representatives of MarkWest regarding such matters.

Section 4.04           Corporate Existence.  Such Purchaser, if an entity: (a)
is duly incorporated or formed, legally existing and in good standing under the
laws of its respective jurisdiction of incorporation or formation; and (b) has
all requisite power and authority, and has all governmental licenses,
authorizations, consents and approvals necessary, to own, lease, use and operate
its Properties and carry on its business as its business is now being conducted,
except where the failure to obtain such licenses, authorizations, consents and
approvals would not be reasonably likely to have a Purchaser Material Adverse
Effect. Each such Purchaser is not in default in the performance, observance or
fulfillment of any provision of its organizational documents, except where such
default would not have or would not be reasonably likely to have a Purchaser
Material Adverse Effect.

Section 4.05           No Breach.  The execution, delivery and performance by
such Purchaser of this Agreement, the Registration Rights Agreement and all
other agreements and instruments to be executed and delivered by such Purchaser
pursuant hereto or thereto or in connection with the transactions contemplated
by this Agreement, the Registration Rights Agreement or any such other
agreements and instruments, and compliance by such Purchaser with the terms and
provisions hereof and thereof, and the purchase of such Purchaser’s Purchased
Units by such Purchaser do not and will not (a) violate any provision of any Law
or permit having applicability to such Purchaser or any of its Properties, (b)
conflict with or result in a violation of any provision of the organizational
documents of such Purchaser, (c) require any consent or approval under or result
in a violation or breach of or constitute (with or without due notice or lapse
of time or both) a default (or give rise to any right of termination,
cancellation or acceleration) under any contract, agreement, instrument,
obligation, note, bond, mortgage, license, loan or credit agreement to which
such Purchaser is a party or by which such Purchaser or any of its Properties
may be bound, or (d) result in or require the creation or imposition of any Lien
upon or with respect to any of the Properties now owned or hereafter acquired by
such Purchaser; with the exception of the conflicts stated in clause (b) of this
Section 4.05, except where such conflict, violation, default, breach,
termination, cancellation, failure to receive consent or approval, or
acceleration with respect to the foregoing provisions of this Section 4.05 would
not, individually or in the aggregate, be reasonably likely to have a Purchaser
Material Adverse Effect.

Section 4.06           Restricted Securities.  Such Purchaser understands that
the Purchased Units it is purchasing are characterized as “restricted
securities” under the federal securities laws inasmuch as they are being
acquired from MarkWest in a transaction not involving a public offering and that
under such laws and applicable regulations such securities may be resold without
registration under the Securities Act only in certain limited circumstances. In
this connection, Purchaser represents that it is knowledgeable with respect to
Rule 144 of the Commission promulgated under the Securities Act.

Section 4.07           Certain Fees.  No fees or commissions will be payable by
such Purchaser to brokers, finders, or investment bankers with respect to the
purchase of any of the Purchased Units or the consummation of the transaction
contemplated by this Agreement.

14


--------------------------------------------------------------------------------


Section 4.08           Legend.  It is understood that the certificates
evidencing the Purchased Units may bear the following legend:  “THIS SECURITY
HAS NOT BEEN REGISTERED UNDER THE SECURITIES ACT OF 1933, AS AMENDED (THE
‘SECURITIES ACT’), AND MAY NOT BE OFFERED OR SOLD, UNLESS IT HAS BEEN REGISTERED
UNDER THE SECURITIES ACT OR UNLESS AN EXEMPTION FROM REGISTRATION IS AVAILABLE
(AND, IN SUCH CASE, AN OPINION OF COUNSEL REASONABLY SATISFACTORY TO THE
PARTNERSHIP SHALL HAVE BEEN DELIVERED TO THE PARTNERSHIP TO THE EFFECT THAT SUCH
OFFIER OR SALE IS NOT REQUIRED TO BE REGISTERED UNDER THE SECURITIES ACT).”

Section 4.09           No Side Agreements.  There are no other agreements by,
among or between such Purchaser and any of its Affiliates, on the one hand, and
any of the other Purchasers or their Affiliates, on the other hand, with respect
to the transactions contemplated hereby nor promises or inducements for future
transactions between or among any of such parties.

ARTICLE V
COVENANTS

Section 5.01           Certain Special Allocations of Book and Taxable Income. 
To the extent that the Unit Price is less than the trading price of the Common
Units on the American Stock Exchange as of the Closing Date, the General Partner
intends to specially allocate items of book and taxable income to the Purchasers
so that their capital accounts in their Units are consistent, on a per-Unit
basis, with the capital accounts of the other holders of Common Units (and thus
to assure fungibility of all Common Units).  Such special allocation will occur
upon the earlier to occur of any taxable period of MarkWest ending upon, or
after, (i) a book-up event or book-down event in accordance with Treasury
Regulation Section 1.704-1(b)(2)(iv)(f) or a sale of all or substantially all of
the assets of MarkWest occurring after the date of the issuance of the Common
Units or (ii) the transfer of the Common Units to a Person that is not an
Affiliate of the holder.  A Purchaser holding a Common Unit shall be required to
provide notice to the General Partner of the transfer of a Common Unit to a
Person that is not an Affiliate of the Purchaser no later than the last Business
Day of the calendar year during which such transfer occurred, unless by virtue
of the application of clause (i) above, the General Partner has determined that
the Common Units are consistent, on a per-Unit basis, with the capital accounts
of the other holders of Common Units.

ARTICLE VI
MISCELLANEOUS

Section 6.01           Interpretation and Survival of Provisions.  Article,
Section, Schedule, and Exhibit references are to this Agreement, unless
otherwise specified.  All references to instruments, documents, contracts, and
agreements are references to such instruments, documents, contracts, and
agreements as the same may be amended, supplemented, and otherwise modified from
time to time, unless otherwise specified.  All references to a party in this
Agreement shall include such party’s successors and permitted assigns.  The word
“including” shall mean “including but not limited to.”  The terms “will” and
“shall” shall be interpreted to have the same meaning.  Words in the singular
form will be construed to include

15


--------------------------------------------------------------------------------


the plural and vice versa, unless the context otherwise requires.  The section
headings contained in this Agreement are inserted for convenience only and will
not affect in any way the meaning or interpretation of this Agreement.  Whenever
MarkWest has an obligation under the Basic Documents, the expense of complying
with that obligation shall be an expense of MarkWest unless otherwise specified.
Whenever any determination, consent, or approval is to be made or given by a
Purchaser, such action shall be in such Purchaser’s sole discretion unless
otherwise specified in this Agreement.  If any provision in the Basic Documents
is held to be illegal, invalid, not binding, or unenforceable, such provision
shall be fully severable and the Basic Documents shall be construed and enforced
as if such illegal, invalid, not binding, or unenforceable provision had never
comprised a part of the Basic Documents, and the remaining provisions shall
remain in full force and effect.  The Basic Documents have been reviewed and
negotiated by sophisticated parties with access to legal counsel and shall not
be construed against the drafter.  The representations and warranties set forth
in Sections 3.01, 3.02, 3.06, 3.07, 3.08, 3.12, 3.13, 4.01, 4.02, 4.03, 4.04,
4.05, 4.06, 4.07 and 4.09 hereunder shall survive the execution and delivery of
this Agreement indefinitely, and the other representations and warranties set
forth herein shall survive for a period of twelve (12) months following the
Closing Date regardless of any investigation made by or on behalf of MarkWest or
each of the Purchasers.  The covenants made in this Agreement or any other Basic
Document shall survive the Closing of the transactions described herein and
remain operative and in full force and effect regardless of acceptance of any of
the Purchased Units and payment therefor and repayment or repurchase thereof. 
All indemnification obligations of MarkWest and the provisions of Section 6.02
shall remain operative and in full force and effect unless such obligations are
expressly terminated in a writing executed by all the parties to this Agreement
referencing that individual Section, regardless of any purported general
termination of this Agreement.

Section 6.02           Indemnification, Costs and Expenses.

(a)           Indemnification by MarkWest.  MarkWest agrees to indemnify each
Purchaser and its officers, directors, employees and agents (collectively, the
“Purchaser Related Parties”) from, and hold each of them harmless against any
and all actions, suits, proceedings (including any investigations, litigation or
inquiries), demands, and causes of action, and, in connection therewith, and
promptly upon demand, pay or reimburse each of them for all reasonable costs,
losses, liabilities, damages, or expenses of any kind or nature whatsoever,
including, without limitation, the reasonable fees and disbursements of counsel
and all other reasonable expenses incurred in connection with investigating,
defending or preparing to defend any such matter that may be incurred by them or
asserted against or involve any of them as a result of, arising out of, or in
any way related to (i) any actual or proposed use by MarkWest of the proceeds of
any sale of the Purchased Units or (ii) the breach of any of the
representations, warranties or covenants of MarkWest contained herein, provided
such claim for indemnification relating to a breach of a representation or
warranty is made prior to the expiration of such representation or warranty.

(b)           Indemnification by Purchasers.  Each Purchaser agrees, severally
and not jointly, to indemnify MarkWest, MarkWest GP and their officers,
directors, employees and agents (collectively, the “MarkWest Related Parties”)
from, and hold each of them harmless against any and all actions, suits,
proceedings (including any investigations,

16


--------------------------------------------------------------------------------


litigation, or inquiries), demands, and causes of action, and, in connection
therewith, and promptly upon demand, pay or reimburse each of them for all
reasonable costs, losses, liabilities, damages, or expenses of any kind or
nature whatsoever, including, without limitation, the reasonable fees and
disbursements of counsel and all other reasonable expenses incurred in
connection with investigating, defending or preparing to defend any such matter
that may be incurred by them or asserted against or involve any of them as a
result of, arising out of, or in any way related to the breach of any of the
representations, warranties or covenants of such Purchaser contained herein,
provided such claim for indemnification relating to a breach of the
representations and warranties is made prior to the expiration of such
representations and warranties.

(c)           Indemnification Procedure.  Promptly after any MarkWest Related
Party or Purchaser Related Party (hereinafter, the “Indemnified Party”) has
received notice of any indemnifiable claim hereunder, or the commencement of any
action or proceeding by a third person, which the Indemnified Party believes in
good faith is an indemnifiable claim under this Agreement, the Indemnified Party
shall give the indemnitor

17


--------------------------------------------------------------------------------


(d)           hereunder (the “Indemnifying Party”) written notice of such claim
or the commencement of such action or proceeding, but failure to so notify the
Indemnifying Party will not relieve the Indemnifying Party from any liability it
may have to such Indemnified Party hereunder except to the extent that the
Indemnifying Party is materially prejudiced by such failure. Such notice shall
state the nature and the basis of such claim to the extent then known.  The
Indemnifying Party shall have the right to defend and settle, at its own expense
and by its own counsel, any such matter as long as the Indemnifying Party
pursues the same diligently and in good faith. If the Indemnifying Party
undertakes to defend or settle, it shall promptly notify the Indemnified Party
of its intention to do so, and the Indemnified Party shall cooperate with the
Indemnifying Party and its counsel in all commercially reasonable respects in
the defense thereof and the settlement thereof. Such cooperation shall include,
but shall not be limited to, furnishing the Indemnifying Party with any books,
records and other information reasonably requested by the Indemnifying Party and
in the Indemnified Party’s possession or control.  Such cooperation of the
Indemnified Party shall be at the cost of the Indemnifying Party.  After the
Indemnifying Party has notified the Indemnified Party of its intention to
undertake to defend or settle any such asserted liability, and for so long as
the Indemnifying Party diligently pursues such defense, the Indemnifying Party
shall not be liable for any additional legal expenses incurred by the
Indemnified Party in connection with any defense or settlement of such asserted
liability; provided, however, that the Indemnified Party shall be entitled (i)
at its expense, to participate in the defense of such asserted liability and the
negotiations of the settlement thereof and (ii) if (A) the Indemnifying Party
has failed to assume the defense and employ counsel or (B) if the defendants in
any such action include both the Indemnified Party and the Indemnifying Party
and counsel to the Indemnified Party shall have concluded that there may be
reasonable defenses available to the Indemnified Party that are different from
or in addition to those available to the Indemnifying Party or if the interests
of the Indemnified Party reasonably may be deemed to conflict with the interests
of the Indemnifying Party, then the Indemnified Party shall have the right to
select a separate counsel and to assume such legal defense and otherwise to
participate in the defense of such action, with the expenses and fees of such
separate counsel and other expenses related to such participation to be
reimbursed by the Indemnifying Party as incurred.  Notwithstanding any other
provision of this Agreement, the Indemnifying Party shall not settle any
indemnified claim without the consent of the Indemnified Party, unless the
settlement thereof imposes no liability or obligation on, and includes a
complete release from liability of, and does not include any admission of
wrongdoing or illegal conduct by the Indemnified Party.

Section 6.03           No Waiver; Modifications in Writing.

(a)           Delay.  No failure or delay on the part of any party in exercising
any right, power, or remedy hereunder shall operate as a waiver thereof, nor
shall any single or partial exercise of any such right, power, or remedy
preclude any other or further exercise thereof or the exercise of any right,
power, or remedy. The remedies provided for herein are cumulative and are not
exclusive of any remedies that may be available to a party at law or in equity
or otherwise.

18


--------------------------------------------------------------------------------


(b)           Specific Waiver.  Except as otherwise provided herein, no
amendment, waiver, consent, modification, or termination of any provision of
this Agreement or any other Basic Document shall be effective unless signed by
each of the parties hereto or thereto affected by such amendment, waiver,
consent, modification, or termination.  Any amendment, supplement or
modification of or to any provision of this Agreement or any other Basic
Document, any waiver of any provision of this Agreement or any other Basic
Document, and any consent to any departure by MarkWest from the terms of any
provision of this Agreement or any other Basic Document shall be effective only
in the specific instance and for the specific purpose for which made or given.
Except where notice is specifically required by this Agreement, no notice to or
demand on MarkWest in any case shall entitle MarkWest to any other or further
notice or demand in similar or other circumstances.

Section 6.04           Binding Effect; Assignment.

(a)           Binding Effect.  This Agreement shall be binding upon MarkWest,
each Purchaser, and their respective successors and permitted assigns. Except as
expressly provided in this Agreement, this Agreement shall not be construed so
as to confer any right or benefit upon any Person other than the parties to this
Agreement, and their respective successors and permitted assigns.

(b)           Assignment of Purchased Units.  All or any portion of a
Purchaser’s Purchased Units purchased pursuant to this Agreement may be sold,
assigned or pledged by such Purchaser, subject to compliance with applicable
securities laws, Section 2.07(b) and the Registration Rights Agreement.

(c)           Assignment of Rights.  All or any portion of the rights and
obligations of each Purchaser under this Agreement may not be transferred by
such Purchaser without the written consent of MarkWest, unless such transfer is
to an Affiliate of the Purchaser or in connection with a total return swap or
similar transaction with respect to the Purchased Units, in which case written
consent shall not be unreasonably withheld.

Section 6.05           Confidentiality.  Notwithstanding anything herein to the
contrary, to the extent a Purchaser has executed a confidentiality agreement in
favor of MarkWest, such Purchaser shall continue to remain bound by such
confidentiality agreement.  Disclosure of Confidential Information will not be
deemed to be a breach of this Section 5.05 if such disclosure is made with the
consent of MarkWest or pursuant to a subpoena or order issued by a court of
competent jurisdiction or by a judicial or administrative or legislative body or
committee; provided, however, that upon receipt by a Purchaser of any subpoena
or order covering Confidential Information of MarkWest, such Purchaser will
promptly notify MarkWest of such subpoena or order.

Section 6.06           Communications.  All notices and demands provided for
hereunder shall be in writing and shall be given by registered or certified
mail, return receipt requested, telecopy, regular mail, air courier guaranteeing
overnight delivery, electronic mail or personal delivery to the following
addresses:

19


--------------------------------------------------------------------------------


(a)                                  If to MarkWest:

                                                1515 Arapahoe Street
Tower 2, Suite 700
Denver, CO  80202
Attention:  Nancy K. Buese
Facsimile:  (303) 925-9309
Email: nbuese@markwest.com

with a copy (which shall not constitute notice) to:

Vinson & Elkins L.L.P.
2500 First City Tower
1001 Fannin Street
Houston, Texas 77002
Attention:  David P. Oelman, Esq.
Facsimile:  (713) 615-5861
Email: doelman@velaw.com

(b)                                 If to GPS Income Fund LP, GPS High Yield
Equities Fund LP, GPS New
Equity Fund LP, GPS MLP Fund LP or Agile Performance Fund LLC:

c/o GPS Partners
100 Wilshire Blvd., Suite 900
Santa Monica, CA 90401
Attention: Jeff Farron
Phone: (310) 496-5365
Facsimile: (310) 496-5399

(c)                                  If to The Cushing MLP Opportunity Fund I,
LP:

Swank Capital, LLC
3300 Oak Lawn Ave., Suite 650
Dallas, TX 75219
Attn:  Daniel L. Spears
Facsimile: (214) 219-2353

(d)                                 If to Kayne Anderson MLP Investment Company:
Kayne Anderson MLP Investment Company
1100 Louisiana Street, Suite 4550
Houston, Texas 77002
Attention: Kevin S. McCarthy
Facsimile: (713) 655-7359

(e)                                  If to Royal Bank of Canada:

20


--------------------------------------------------------------------------------


Royal Bank of Canada
c/o Daniel Weinstein
One Liberty Plaza
Second Floor
New York, NY 10006
Phone: (212) 858-7245
Facsimile: (212) 858-6004
daniel.weinstein@rbccm.com

(f)                                    If to Structured Finance Americas, LLC:

Structured Finance Americas, LLC
c/o Deutsche Bank Securities Inc.
60 Wall Street, 4th Floor
Attention: Nicholas Bozzuto
New York, NY 10005
Phone: (212) 250-6340
nicholas.bozzuto@db.com

(g)                                 If to Tortoise Energy Infrastructure
Corporation:

Tortoise Energy Infrastructure Corporation
10801 Mastin Blvd., Suite 222
Overland Park, KS  66210
Attention: Zach Hamel

(h)                                 If to Tortoise Energy Capital Corporation:

Tortoise Energy Capital Corporation
10801 Mastin Blvd., Suite 222
Overland Park, KS  66210
Attention: Zach Hamel



(i)                                     If to ZLP Fund, L.P.:

Daniel M. Lynch
10 Harborside Financial Center, Suite 301
Jersey City, NJ 07311
Phone: (212) 440-0741
lynch@zimmerlucas.com

or to such other address as MarkWest or such Purchaser may designate in writing.
All notices and communications shall be deemed to have been duly given at the
time delivered by hand, if personally delivered; upon actual receipt if sent by
registered or certified mail, return receipt requested, or regular mail, if
mailed; when receipt acknowledged, if sent via facsimile or electronic mail; and
upon actual receipt when delivered by an air courier guaranteeing overnight
delivery.

21


--------------------------------------------------------------------------------


Section 6.07           Removal of Legend.  Any Purchaser may request MarkWest to
remove the legend described in Section 4.08 from the certificates evidencing the
Purchased Units by submitting to MarkWest such certificates, together with an
opinion of counsel to the effect that such legend is no longer required under
the Securities Act or applicable state laws, as the case may be; provided,
however, that no such opinion shall be required in the event a Purchaser is
effecting a sale of such Purchased Units pursuant to Rule 144 under the
Securities Act or an effective registration statement.

Section 6.08           Entire Agreement.  This Agreement, the other Basic
Documents and the other agreements and documents referred to herein are intended
by the parties as a final expression of their agreement and intended to be a
complete and exclusive statement of the agreement and understanding of the
parties hereto in respect of the subject matter contained herein and therein.
There are no restrictions, promises, warranties or undertakings, other than
those set forth or referred to herein or therein with respect to the rights
granted by MarkWest or any of its Affiliates or each of the Purchasers or any of
their Affiliates set forth herein or therein.  This Agreement, the other Basic
Documents and the other agreements and documents referred to herein supersede
all prior agreements and understandings between the parties with respect to such
subject matter.

Section 6.09           Governing Law.  This Agreement will be construed in
accordance with and governed by the laws of the State of Delaware without regard
to principles of conflicts of laws.

Section 6.10           Execution in Counterparts.  This Agreement may be
executed in any number of counterparts and by different parties hereto in
separate counterparts, each of which counterparts, when so executed and
delivered, shall be deemed to be an original and all of which counterparts,
taken together, shall constitute but one and the same Agreement.

Section 6.11           Expenses.  MarkWest hereby covenants and agrees to
reimburse the Purchasers for reasonable and documented legal expenses of Baker
Botts L.L.P. incurred in connection with the negotiation, execution, delivery
and performance of the Basic Documents and the transactions contemplated hereby
and thereby, up to $20,000.00.  Any request for such reimbursement by Purchasers
shall be accompanied by a detailed invoice for such amount.  Any amount in
excess of $20,000.00, in the aggregate, shall be paid by Purchasers, pro rata,
based on their Purchase Price.  If any action at law or equity is necessary to
enforce or interpret the terms of the Basic Documents, the prevailing party
shall be entitled to reasonable attorney’s fees, costs and necessary
disbursements in addition to any other relief to which such party may be
entitled.

Section 6.12           Waiver of Preemptive Right.  Other than the obligation of
MarkWest GP to make contributions to MarkWest as required by Section 5.2 of the
Partnership Agreement, MarkWest GP hereby waives (for itself and on behalf of
its Affiliates) its preemptive rights provided under Section 5.9 of the
Partnership Agreement with respect to the issuances of Partnership Securities
pursuant to this Agreement.

[The remainder of this page is intentionally left blank.]

22


--------------------------------------------------------------------------------


IN WITNESS WHEREOF, the parties hereto execute this Agreement, effective as of
the date first above written.

 

MARKWEST ENERGY PARTNERS, L.P.

 

 

 

By:

MarkWest Energy GP, L.L.C.,

 

 

its general partner

 

 

 

 

By:

/S/ NANCY K. BUESE

 

 

 

 

Nancy K. Buese

 

 

 

 

Chief Financial Officer

 

 

 

 

 

 

MARKWEST ENERGY GP, L.L.C.

 

(solely for the purpose of Section  6.12)

 

 

 

 

By:

/S/ NANCY K. BUESE

 

 

 

 

Nancy K. Buese

 

 

 

 

Chief Financial Officer

 

 


--------------------------------------------------------------------------------


 

ZLP FUND, L.P.

 

 

 

By:

Zimmer Lucas Partners, LLC,

 

 

its General Partner

 

 

 

 

 

 

 

By:

/S/ DEVIN GEOGHEGAN

 

 

 

 

Devin Geoghegan, Partner

 

 


--------------------------------------------------------------------------------


 

STRUCTURED FINANCE AMERICAS, LLC

 

 

 

 

By:

/S/ SUNIL HARIANI

 

 

 

 

Sunil Hariani

 

 

 

 

V.P.

 

 

 

 

 

By:

/S/ ANDREA LEUNG

 

 

 

 

Andrea Leung

 

 

 

 

V.P.

 

 


--------------------------------------------------------------------------------


 

ROYAL BANK OF CANADA

 

by its agent

 

 

 

RBC CAPITAL MARKETS CORPORATION

 

 

 

 

By:

/S/ JOSEF MUSKATEL

 

 

 

 

Josef Muskatel

 

 

 

 

Director and Senior Counsel

 

 

 

 

 

 

 

 

By:

/S/ STEVEN MILKE

 

 

 

 

Steven Milke

 

 

 

 

Managing Director

 

 


--------------------------------------------------------------------------------


 

THE CUSHING MLP OPPORTUNITY FUND I, LP

 

 

 

 

By:

/S/ JERRY V. SWANK

 

 

 

 

Jerry V. Swank

 

 

 

 

Managing Partner

 

 


--------------------------------------------------------------------------------


 

GPS INCOME FUND LP

 

 

 

 

By:

GPS Partners, LLC, its General Partner

 

 

 

 

 

 

 

 

By:

/S/ STEVEN SUGARMAN

 

 

 

 

Steven Sugarman, Partner

 

 

 

 

 

 

 

 

 

 

 

 

GPS HIGH YIELD EQUITIES FUND LP

 

 

 

 

By:

GPS Partners, LLC, its General Partner

 

 

 

 

By:

/S/ STEVEN SUGARMAN

 

 

 

 

Steven Sugarman, Partner

 

 

 

 

 

 

 

 

 

 

 

 

GPS NEW EQUITY FUND LP

 

 

 

 

 

 

 

By:

GPS Partners, LLC, its General Partner

 

 

 

 

 

 

 

 

By:

/S/ STEVEN SUGARMAN

 

 

 

 

Steven Sugarman, Partner

 

 

 

 

 

 

 

 

 

 

 

 

GPS MLP FUND LP

 

 

 

 

 

 

 

By:

GPS Partners, LLC, its General Partner

 

 

 

 

 

 

 

 

By:

/S/ STEVEN SUGARMAN

 

 

 

 

Steven Sugarman, Partner

 

 

 

 

 

 

 

 

 

 

 

 

AGILE PERFORMANCE FUND LLC

 

 

 

 

 

 

By:

/S/ STEVEN SUGARMAN

 

 

 

 

Steven Sugarman, Partner

 

 


--------------------------------------------------------------------------------


 

 

KAYNE ANDERSON MLP INVESTMENT COMPANY

 

 

 

 

By:

/S/ JAMES BAKER

 

 

 

 

James Baker

 

 

 

 

Vice President

 

 


--------------------------------------------------------------------------------


 

TORTOISE ENERGY INFRASTRUCTURE CORPORATION

 

 

 

 

By:

/S/ TERRY MATLACK

 

 

 

 

Terry Matlack, Managing Director

 

 

 

 

 

 

TORTOISE ENERGY CAPITAL CORPORATION

 

 

 

 

By:

/S/ TERRY MATLACK

 

 

 

 

Terry Matlack, Managing Director

 

 


--------------------------------------------------------------------------------


Exhibit A — Form of Registration Rights Agreement

See Attached


--------------------------------------------------------------------------------


Exhibit B — Partnership Agreement and Certificate of Limited Partnership

See Attached


--------------------------------------------------------------------------------


Exhibit C — Form of Opinion of MarkWest Counsel

See Attached


--------------------------------------------------------------------------------


Schedule 1.01

Cory Bromley

Nancy K. Buese

Randy S. Nickerson

Andrew L. Schroeder

Frank M. Semple


--------------------------------------------------------------------------------


Schedule 2.02

Purchaser

 

Units Purchased

 

Total Purchase Price

 

 

 

 

 

 

 

Kayne Anderson MLP Investment Company

 

303,215

 

$

10,000,030.70

 

GPS Income Fund LP

 

148,239

 

$

4,888,922.22

 

GPS High Yield Equities Fund LP

 

36,027

 

$

1,188,170.46

 

GPS New Equity Fund LP

 

268,027

 

$

8,839,530.46

 

GPS MLP Fund LP

 

22,739

 

$

749,932.22

 

Agile Performance Fund LLC

 

30,321

 

$

999,986.58

 

Tortoise Energy Infrastructure Corporation

 

121,286

 

$

4,000,012.28

 

Tortoise Energy Capital Corporation

 

181,929

 

$

6,000,018.42

 

Royal Bank of Canada

 

1,313,933

 

$

43,333,510.34

 

Structured Finance Americas, LLC

 

272,893

 

$

9,000,011.14

 

The Cushing MLP Opportunity Fund I, LP

 

1,212,857

 

$

40,000,023.86

 

ZLP Fund, L.P.

 

181,929

 

$

6,000,018.42

 

 

 

 

 

 

 

Total

 

4,093,395

 

$

135,000,167.10

 

 


--------------------------------------------------------------------------------


Schedule 3.02

MarkWest Energy Appalachia, L.L.C.

MarkWest Energy East Texas Gas Company, L.P.

MarkWest Energy Finance Corporation

MarkWest Energy Operating Company, L.L.C.

MarkWest Javelina Company

MarkWest Pinnacle L.P.

MarkWest Texas GP, L.L.C.

MW Texas Limited, L.L.C.

MarkWest Western Oklahoma Gas Company, L.L.C.


--------------------------------------------------------------------------------